United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2937
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Albert Snow,                            *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 26, 2009
                                Filed: December 14, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       A jury found Albert Snow guilty of using a means of interstate commerce (the
internet) to attempt to entice a minor to engage in sexual activity for which he could
be criminally charged, in violation of 18 U.S.C. § 2422(b). The district court1
sentenced him to 120 months in prison and 10 years of supervised release. On appeal,
Snow challenges the sufficiency of the evidence to support his conviction, arguing the
government did not prove beyond a reasonable doubt either that he intended to have
sexual contact with a minor or that he was not entrapped.

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
        We review the sufficiency of the evidence de novo, viewing the evidence in the
light most favorable to the jury’s verdict. See United States v. Myers, 575 F.3d 801,
808 (8th Cir. 2009). We hold that the evidence was sufficient to find Snow guilty.
The government introduced at trial evidence of nine online conversations between
Snow and an undercover police officer posing as a 15-year-old girl. All nine
conversations were initiated by Snow, and the transcripts showed that Snow was the
first to bring up the possibility of a physical meeting (and did so on several occasions),
was the first to bring up the topic of sex, discussed sexual acts in detail, and arranged
to meet the girl while her mother was not home. The evidence further showed that
Snow drove to the apartment and knocked on the door. See United States v. Blazek,
431 F.3d 1104, 1106-07 (8th Cir. 2005) (reasonable jury could find that defendant
intended to entice minor to engage in illegal sex where he began internet relationship
and engaged in explicit sexual conversations with undercover police officer posing as
15-year-old boy, and traveled from Iowa to Chicago to meet boy at restaurant); United
States v. Patten, 397 F.3d 1100, 1102-03 (8th Cir. 2005) (jury could reasonably infer
from defendant’s online conversation and travel to meet minor that he intended to
persuade minor to engage in sexual activity); see also Myers, 575 F.3d at 805-08
(defendant was entrapped only if evidence clearly shows that government agent
developed criminal plan and defendant was not predisposed to commit crime
independent of government’s activities; inducement is government conduct that
creates substantial risk that otherwise law-abiding person will commit criminal
offense; when defendant responds immediately and enthusiastically to first
opportunity to commit crime, without any period of government prodding, criminal
disposition is readily apparent).

      Accordingly, we affirm.
                     ______________________________




                                           -2-